DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 11, and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1, 14, and 21 respectively of Patent No. 11,295,331 – hereby known as ‘331.  

	Regarding Claims 1, 11, and 19, Claims 1, 11, and 19 of the current application (‘218) recite substantially similar steps of '201 Claims 1, 14, and 21 respectively.  
Claim 1 of ‘218 states: 
A method for identifying crop fields suitable for management by an agricultural entity, the method implemented using one or more processors and comprising: 
applying a machine learning model to input data to generate output data, wherein the input data includes: 
	a first plurality of data points indicative of a first plurality of field-level agricultural management practices implemented historically by the agricultural entity in one or more crop fields managed by the agricultural entity, 
	one or more additional pluralities of data points indicative of one or more additional pluralities of field-level management practices implemented historically by one or more other agricultural entities in one or more candidate crop fields not currently managed by the agricultural entity, and 
	wherein the output data is indicative of one or more predicted outcomes of the agricultural entity implementing the first plurality of field-level agricultural management practices on one or more candidate crop fields not currently managed by the agricultural entity; 
causing one or more computing devices to render a field searching graphical user interface; and 
based on one or more of the predicted outcomes, causing one or more search parameter inputs of the field searching graphical user interface to be auto-populated with parameters that are selected to personalize search results obtained using the field searching graphical user interface to the agricultural entity.

Whereas Claim 1 of ‘331 states:
A method for identifying crop fields suitable for management by an agricultural entity, the method implemented using one or more processors and comprising: 
applying a machine learning model to input data to generate output data, 
wherein the input data includes: 
	a first plurality of data points indicative of a first plurality of field-level agricultural management practices implemented historically by the agricultural entity in one or more crop fields managed by the agricultural entity, 
	one or more additional pluralities of data points indicative of one or more additional pluralities of field-level management practices implemented historically by one or more other agricultural entities in one or more candidate crop fields not currently managed by the agricultural entity, and 
	wherein the output data is indicative of one or more predicted outcomes of the agricultural entity implementing the first plurality of field-level agricultural management practices on one or more of the candidate crop fields not currently managed by the agricultural entity; and 
	based on one or more of the predicted outcomes, causing one or more computing devices to render a graphical user interface, wherein the graphical user interface includes a map that visually distinguishes one or more of the candidate crop fields that are deemed suitable for management by the agricultural entity based on the output data from one or more others of the candidate crop fields that are deemed unsuitable for management by the agricultural entity based on the output data, wherein the map visually distinguishes by rendering one or more of the candidate crop fields that are deemed suitable for Page 2 of 8Patent Application No. 16/918,668 Docket No. ZU236-20228 Response to 12/23/21 Notice of Allowance management by the agricultural entity using a first color or fill, and by rendering one or more others of the candidate crop fields that are deemed unsuitable for management by the agricultural entity using a second color or fill that is different from the first color or fill.	
	It would have been obvious to have modified the system taught of the ‘331 Patent as elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious. Claims 10 and 19 are similar for the same reasons as they recite substantially similar limitations.
	Thus, Claims 1, 10, and 19 of ‘218 are obvious variants of claims 1, 10, and 19 in ‘331.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 10 is directed to the limitations that apply a machine learning model to input data to generate output data, wherein the input data includes: a first plurality of data points indicative of a first plurality of field-level agricultural management practices implemented historically by the agricultural entity in one or more crop fields managed by the agricultural entity, one or more additional pluralities of data points indicative of one or more additional pluralities of field-level management practices implemented historically by one or more other agricultural entities in one or more candidate crop fields not currently managed by the agricultural entity (Collecting Information using a machine learning algorithm, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing Entities; a Certain Method of Organizing Human Activity), and wherein the output data is indicative of one or more predicted outcomes of the agricultural entity implementing the first plurality of field-level agricultural management practices on one or more candidate crop fields not currently managed by the agricultural entity (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing Entities; a Certain Method of Organizing Human Activity); cause one or more computing devices to render a field searching graphical user interface (Transmitting Information, a judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing Entities; a Certain Method of Organizing Human Activity); and based on one or more of the predicted outcomes, cause one or more search parameter inputs of the field searching graphical user interface to be auto-populated with parameters that are selected to personalize search results obtained using the field searching graphical user interface to the agricultural entity (Analyzing and Transmitting Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing Entities; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting a system, one or more processors, memory, graphical user interface, and arguable a machine learning model, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Fundamental Economic Practice, i.e. Managing Entities.  For example, outputting data indicative of a predictive outcome encompasses what a CEO or COO would do with information about an event or issue that occurred, to make a decision, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Process, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processors, memory, machine learning, and user interface are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0025] An individual (which in the current context may also be referred to as a "user") associated with an agricultural entity may operate one or more client devices 1061-N to interact with other components depicted in Fig. 1. A client device 106 may be, for example, a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the participant (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system), a standalone interactive speaker (with or without a display), or a wearable apparatus that includes a computing device, such as a head-mounted display ("HMD") that provides an AR or VR immersive computing experience, a "smart" watch, and so forth.”

	Which states that any computer or client device can be used, such as any personal computer, smart phone, tablet, laptop, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, system, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 19 contain the identified abstract ideas, with the additional elements of a computer-readable storage medium which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 2-9, 11-18, and 20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above. Examiner notes that Claims 5 and 14 would be eligible if they did not rely on the intervening Claims and if were rewritten in independent form would be eligble.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being currently rejected under other statutes but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Bull (U.S. Publication No. 2020/000,5401), Perry (U.S. Publication No. 2019/032,5466), and Guan (U.S. Publication No. 2018/021,1156).  Bull, a method and system for using machine learning in planting, growing, and harvesting, teaches applying a machine learning model to input data to generate output data, wherein the input data includes a first plurality of data points corresponding to field-level agricultural management practices of an agricultural entity, and wherein the output data is indicative of one or more predicted outcomes of the agricultural entity implementing the field-level agricultural management practices on one or more candidate crop fields not currently managed by the agricultural entity and based on one or more of the predicted outcomes, causing one or more computing devices to provide a user associated with the agricultural entity with information about one or more of the candidate crop fields, but it does not explicitly teach use of specific colors or fill in relation to the candidate crop fields, managing a crop field, or auto-populating one or more search parameter inputs. Perry, a system and method for satellite based agricultural modeling program, teaches unrelated or managing by different entities and a user interface to display crop listings and information such as a distance being used as a filter for the map/interface, but it does not teach a violation of business operation rules nor does it teach auto-populating parameters that are selected to personalize search results.  Guan, a system and method of crop yield estimation using an agronomic neural network, teaches use of machine learning and managing of crop fields, but not the specific manner as to how the suitable and unsuitable crop fields are displayed via the GIU nor the auto-populating of the parameters.  None of the above prior art explicitly teaches the auto-populating of the parameters on the GUI and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200005401 A1
Bull; Jason Kendrick et al.
OPTIMAL PLACEMENT AND PORTFOLIO OPPORTUNITY TARGETING
US 20190325466 A1
Perry; David Patrick et al.
SATELLITE-BASED AGRICULTURAL MODELING
US 20180211156 A1
Guan; Wei et al.
CROP YIELD ESTIMATION USING AGRONOMIC NEURAL NETWORK
US 20210224927 A1
Perry; David Patrick et al.
MACHINE LEARNING IN AGRICULTURAL PLANTING, GROWING, AND HARVESTING CONTEXTS
US 20210209490 A1
Casas; Angeles et al.
USING OPTICAL REMOTE SENSORS AND MACHINE LEARNING MODELS TO PREDICT AGRONOMIC FIELD PROPERTY DATA
US 20210208307 A1
Hill; Eva et al.
TRAINING A MACHINE LEARNING ALGORITHM AND PREDICTING A VALUE FOR A WEATHER DATA VARIABLE, ESPECIALLY AT A FIELD OR SUB-FIELD LEVEL
US 20210133443 A1
Gurzoni, JR.; Jose Angelo et al.
SYSTEMS, DEVICES, AND METHODS FOR IN-FIELD DIAGNOSIS OF GROWTH STAGE AND CROP YIELD ESTIMATION IN A PLANT AREA
US 20200302557 A1
Stacey; Livia Elanor et al.
TEMPERATURE AND RAINFALL MODELING FOR CROP MANAGEMENT
US 20200302556 A1
Stacey; Livia Elanor et al.
CROP RECOMMENDATION
US 20200302555 A1
Stacey; Livia Elanor et al.
CROP SEEDING RECOMMENDATIONS
US 20200273172 A1
Weldemariam; Komminist et al.
CROP GRADING VIA DEEP LEARNING
US 20200242754 A1
Peters; Ole
APPARATUS FOR PLANT MANAGEMENT
US 20200202127 A1
Chen; Yaqi et al.
IN-SEASON FIELD LEVEL YIELD FORECASTING
US 20200184214 A1
CASAS; ANGELES et al.
MAPPING SOIL PROPERTIES WITH SATELLITE DATA USING MACHINE LEARNING APPROACHES
US 20200163272 A1
White; Jeffrey G. et al.
Enhanced Management Zones for Precision Agriculture
US 20200134485 A1
Sood; Shilpa et al.
USING MACHINE LEARNING-BASED SEED HARVEST MOISTURE PREDICTIONS TO IMPROVE A COMPUTER-ASSISTED AGRICULTURAL FARM OPERATION
US 20200097851 A1
Alvarez; Francisco et al.
METHOD AND SYSTEM FOR EXECUTING MACHINE LEARNING ALGORITHMS
US 20200077574 A1
BULL; JASON et al.
RISK-ADJUSTED HYBRID SEED SELECTION AND CROP YIELD OPTIMIZATION BY FIELD
US 20190357425 A1
DHARNA; JYOTI et al.
CROSS-GROWER STUDY AND FIELD TARGETING
US 20190325390 A1
Perry; David Patrick et al.
AGRICULTURAL TRANSPORTATION ROUTE SELECTION AND LOAD OPTIMIZATION
US 20190050948 A1
Perry; David Patrick et al.
MACHINE LEARNING IN AGRICULTURAL PLANTING, GROWING, AND HARVESTING CONTEXTS
US 20180070527 A1
Richt; Ryan
SYSTEMS FOR LEARNING FARMABLE ZONES, AND RELATED METHODS AND APPARATUS
US 20170357029 A1
LAKSHMANAN; VALLIAPPA
SUPERVISED NEURAL NETWORK TO PREDICT UNLABELED RAIN RATES
US 20170257426 A1
Wilbur; Michael et al.
Systems and Methods for Cloud-Based Agricultural Data Processing and Management
US 20160308954 A1
Wilbur; Michael et al.
Systems and Methods for Cloud-Based Agricultural Data Processing and Management
US 10936871 B2
Tran; Bao et al.
Smart irrigation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/22/2022